FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      March 18, 2022

                                    No. 04-21-00251-CV

                            Herbert Lawrence POLINARD, Jr.,
                                        Appellant

                                             v.

Jo Ann KARAMBIS, Margaret Comparin Karambis, Ronaldo Dunagan, Lynda C. Spence, and
                              eXp Realty LLC,
                                  Appellees

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-11887
                        Honorable Antonia Arteaga, Judge Presiding


                                      ORDER

       After consideration, we GRANT IN PART Appellees’ Motion for Extension of Time to
File Appellees’ Brief and Reply to Appellant’s Response to Appellees’ Motion to Dismiss, and
ORDER appellees to file their brief and response by April 18, 2022.



                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court